DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“beam splitting device…,” “wavelength dispersive element…,” and “detector system” in claims 1 and 14,
“beam directing device…” in claims 2 and 4,
“rotational system…” in claim 3

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, and 15 of U.S. Patent No. 11,067,671 (Application No. 15/954,878). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader by reciting fewer functional limitations but are not structural differences. The claims correspond as follows:

Claim 1 of 17/099220
Claim 1 of U.S. Patent No. 11,067,671
1. A LIDAR sensing system, comprising:
1. A LIDAR sensing system, comprising:
   a light source arranged to project a beam along a path, the light source configured to vary a frequency of the beam
     a light source arranged to project a collimated beam along a path, the light source configured to adjust a wavelength of the projected collimated beam
      a beam splitting device that splits the beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
     an interferometer that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
a wavelength dispersive element arranged along the path of the object beam; and

       a diffraction grating arranged along the path of the object beam, the light source projecting the object beam onto the diffraction grating at an incident angle via the interferometer, and the diffraction grating diffracting the object beam into the external environment at one of multiple diffraction angles according to the wavelength of the collimated beam;
a detector system positioned to detect portions of the object beam reflected in the external environment to the wave dispersive element
   a detector that detects interference patterns generated by the interferometer and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam;



With regards to difference between the application claim term “beam splitting device” and the reference claim term “interferometer,” the “beam splitting device,” as discussed above, invokes 35 U.S.C. 112(f) and a corresponding structure is disclosed to be an “interferometer” and thus the claim covers the same structure.
With regards to difference between the application claim term “wavelength dispersive device” and the reference claim term “diffraction grating,” the “wavelength dispersive device,” as discussed above, invokes 35 U.S.C. 112(f) and a corresponding structure is disclosed to be an “diffraction grating” and thus covers the same structure.

As to claims 2 and 3, see claim 5 of the reference application.

As to the method of claim 14, please see claim 12 of the reference application, the differences accounted for by the same reasons discussed above for claim 1.
With respect to claim 16, please see claim 15 of the reference application.

Claims 1-4, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14, and 17 of U.S. Patent No. 10,838,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader by reciting fewer functional limitations but are not structural differences. The claims correspond as follows:

Claim 1 of 17/099220
Claim 1 of U.S. Patent No. 10,838,047
1. A LIDAR sensing system, comprising:
1. A LIDAR sensing system, comprising:
   a light source arranged to project a beam along a path, the light source configured to vary a frequency of the beam
  a light source arranged to project a collimated beam along a path, the light source configured to continuously sweep the projected collimated beam across frequencies from a first frequency to a last frequency; 
      a beam splitting device that splits the beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
 a beam splitting device that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system; 
      a wavelength dispersive element arranged along the path of the object beam; and

a wavelength dispersive element arranged along the path of the object beam, the wavelength dispersive element configured to project the object beam into the external environment at a plurality of diffraction angles relative to a first axis based on the frequency of the collimated beam, wherein each frequency of the collimated beam corresponds to one of the plurality of diffraction angles; and
a detector system positioned to detect portions of the object beam reflected in the external environment to the wave dispersive element
  a detector system that is configured to continuously detect, over the frequencies from the first frequency to the last frequency, interference patterns generated by the beam splitting device and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites that a reference interferometer is positioned to receive at least a portion of the reference beam and claim 30 recites that the reference interferometer’s reference beat signal is based on the reference beam. The disclosure does not appear to show that the reference interferometer (i.e. “auxiliary interferometer”) receives a portion of the reference beam, but rather a portion of the light from the light source (“The auxiliary interferometer may be arranged to receive the collimated beam from the light source 102”). See para. [0049] as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, 16, 21-25, 28, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US 2018/0238675).

With respect to claim 1, Wan shows a LIDAR sensing system (e.g. Fig. 4; 400; see also Fig. 7), comprising: 
a light source (401 and 403) arranged to project a beam along a path, the light source configured to vary a frequency of the beam; 
a beam splitting device (405) that splits the beam into 1) a reference beam (406) and 2) an object beam (408) that is directed into an external environment (413) of the LIDAR sensing system (400); 
a wavelength dispersive element (409) arranged along the path of the object beam; and 
a detector system (419) positioned to detect portions of the object beam (412) reflected in the external environment to the wave dispersive element.

2. The LIDAR sensing system of claim 1, further comprising: a beam directing device (411, para.[0039]), wherein the beam directing device is arranged along the path of the object beam configured to direct the object beam along a plurality of angles along an axis.  

3. The LIDAR sensing system of claim 1, further comprising:
a rotational system operatively (para. [0039],[0040]) connected to the wave dispersive element and configured to rotate the wave dispersive element such that the wave dispersive element is configured to direct the object beam along a plurality of angles along a second axis based on a rotational position of the rotational system, wherein the first axis and the second axis are not parallel.
  
14. A method of LIDAR sensing (see discussion of claim 1 above where the elements function to perform the claimed steps), the method comprising: 
controlling a light source (401 and 403) to project a beam over a range of frequencies from a first frequency to a last frequency, the beam being projected towards a wavelength dispersive element; 
splitting, via a beam splitting device (405), the beam into a reference beam and an object beam; 
diffracting, via the wavelength dispersive element (409), the object beam into the external environment at an angle dependent on a frequency of the object beam; and
calculating distances (219; para. [0036]) associated with objects located within the external environment based on interference patterns generated based on 1) light corresponding to the object beam being reflected off objects in the external environment and 2) the reference beam reflected off a reference mirror.  

16. The method of claim 14, further comprising rotating the wave dispersive element  (para. [0040] [0030] “multiple beam-scanning or beam-translating axes”) to generate a sweep along a second angle along an axis of the environment.  

21. The LIDAR sensing system of claim 1, wherein the light source is configured to vary the frequency of the beam within a range of a first frequency and a second frequency, wherein the range of the first frequency and the second frequency correspond to a scan along a first axis (Fig. 5).  

22. The LIDAR sensing system of claim 3, wherein the first axis as is a vertical axis and the second axis is a horizontal axis  (para [0030] “multiple beam-scanning or beam-translating axes” vertical and horizontal have not been defined to be any particular direction relative to the system).  

23. The LIDAR sensing system of claim 3, wherein the first axis as is a horizontal axis and the second axis is a vertical axis (para [0030] “multiple beam-scanning or beam-translating axes”; vertical and horizontal have not been defined to be any particular direction relative to the system).  

24. The LIDAR sensing system of claim 1, further comprising a signal analyzer (219m claim 1: “an interferometer signal processing device”) coupled to the detector system and configured to analyze the object beam via a frequency analysis.  

25. The LIDAR sensing system of claim 24, wherein the signal analyzer (para. [0027],[0032]) is configured to identify a range of frequencies for each of the object beam reflected in the external environment and the reference beam to segment a respective portion of the external environment.  

28. The LIDAR sensing system of claim 1, wherein the detector system (para. [0036]) is further positioned to receive at least a portion of the reference beam along with the object beam reflected from the external environment via an interference signal.  

29. The LIDAR sensing system of claim 28, wherein a distance and position of object in the external environment relative to the LIDAR sensing system are calculated based on frequencies of the interference signal (para. [0031]).  

31. The method of claim 14, wherein the range of frequencies from the first frequency to the last frequency correspond to a two-dimensional sweep of the external environment from a first angle to a last angle within a first axis (Fig. 5).  

32. The method of claim 16, wherein the axis is a horizontal axis of the environment (e.g. para. [0002]: “raster scanning pattern”), and wherein the range of frequencies from the first frequency to the last frequency correspond to a two-dimensional sweep of the external environment from a first angle to a last angle within a vertical axis of the external environment (Fig. 5).  

33. The method of claim 14, wherein calculating distances associated with objects comprises segmenting respective portions of the external environment based on respective ranges of frequencies in the interference patterns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  
Claims 26, 27, and 30, as understood by the Examiner, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claims 1 or 14 and further in view of Bechstein et al. (US 5,784,161).
	Wan shows all the elements/steps as discussed above for claims 1 and 14 but does not explicitly show a reference interferometer used to compensate for nonlinearities of the source.
	Bechstein shows a heterodyne interferometer for absolute distance measurement that generates a beat frequency even if the tuning behavior of the laser light source is not ideal by using a reference interferometer (col. 2, ll. 13-44) that takes a portion of the light from the laser light source.
	At the time of filing of the claimed invention, it would have been obvious to include a reference interferometer in the LIDAR of Wan in order to compensate for fluctuations in the tuning of the laser.

Response to Arguments
Objection to the Specification and Drawings
	The objections to the title and drawings have been withdrawn.
 
Claim Interpretation under 35 U.S.C. 112(f)
Applicant asserts that the elements (beam splitting device, wavelength dispersive element, detector system, beam directing device, and rotational system) convey sufficient structure. The Examiner is not persuaded as Applicant has not provided support for this contention.

Claim Rejection under 35 U.S.C. 112(a)
Applicant argues para [0049] provides written support for claims 26, 27, and 30. The Examiner has carefully reviewed para. [0049] and was unable to find any support.

Claim Rejection under 35 U.S.C. 102
Applicant argues laser source 401 does not vary a frequency of the beam and that the beam is a “constant frequency.” The Examiner respectfully disagrees.

The claimed “light source” has not be defined such that the term “light source” must be limited to Wan’s “laser source 401” where the light source cannot include wavelength modulator 403. The specification gives that “light source” can have additional structure such as a collimating lens: “the light source has a means to collimate the swept-frequency” (see para. [0098]), and the laser can include additional lasers “The light source may include, a first tunable laser, a second tunable laser, and a third tunable laser.” (see para. [0010]). Therefore, the Examiner does not see any reason why the claimed term “light source” cannot include wavelength modulator 403.
Even if the term “light source” is to be taken to be only Wan’s “laser source,” Wan discloses one: “optical source 201 can be a linearly chirped laser” (see para. [0027]) and a chirped laser is one where the frequency varies with respect to time. (https://www.rp-photonics.com/chirp.html : “The temporal chirp of a light pulse is usually understood as the time dependence of its instantaneous frequency. Specifically, an up-chirp (down-chirp) means that the instantaneous frequency rises (decreases) with time”). Wan also discloses “optical source 201 can be a wideband light source or a wavelength tunable source (see para. [0031]); “light source comprising a first chirped laser component” (see claim 9).
In addition, one of ordinary skill in the art would recognize that a “light source” is not limited to as to any particular structure and can be a combination of different components, including a modulator:
Bondy et al. (U.S. Patent No. 11,391,841) shows in Figure 2A a tunable laser 202 and a modulator 204 and calls the combination of the two as light source 102 (See box labeled 102; “The operation of the light source 102, such as both the wavelength-tunable laser 202 (e.g. its wavelength) and the modulator 204”).

    PNG
    media_image1.png
    261
    586
    media_image1.png
    Greyscale

Ghosh (U.S Patent No. 11,067,816) states, “the light source 106 can include a wavelength modulator to change the wavelengths of the laser beams it generates” at col. 11, ll. 16-19.
Li et al (US US 20210247497) at para. [0061] states, “The operation of the light source 102, such as both the wavelength-tunable laser 202 (e.g. its wavelength) and the modulator 204 (e.g. the modulating waveform), may be controlled by the processing unit 105.”
For all the reasons above, the Examiner does not find it unreasonable to refer to Wan’s laser 401 and modulator 403 as a light source.

Applicant argues Wan’s only frequency shifting is at the feedback side, not by the light source. This is not found persuasive for reasons discussed above.
Applicant also argues the because Want teaches the laser source 401 produces a constant frequency, Wan teaches away from a light source varying a frequency of the beam, this is not persuasive because claims 1 and 14 were rejected under anticipation, not obviousness. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886